Citation Nr: 1545557	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  11-11 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Service connection for a bilateral foot disability, to include plantar fasciitis.

2. Entitlement to a rating in excess of 70 percent for cognitive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issue of service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT


In an August 2015 statement and at the Board hearing, the Veteran withdrew his appeal of the denial of an increased rating for cognitive disorder before promulgation of a decision on the appeal.


CONCLUSION OF LAW

Regarding the issue of an increased rating for cognitive disorder, the criteria for withdrawal of the appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

At the August 2015 Board hearing and in a statement to VA, the Veteran indicated that he wished to withdraw his appeal of the denial of an increased rating for cognitive disorder because he was satisfied with the 70 percent rating assigned by the RO.  The withdrawal was received by the Board prior to the promulgation of a decision on the appeal and was in accordance with 38 C.F.R. § 20.204.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  The Board has no jurisdiction to review the appeal of the denial of an increased rating for cognitive disorder, and the appeal is dismissed.  See 38 C.F.R. § 20.202.


ORDER

The appeal for an increased rating for cognitive disorder is dismissed.


REMAND

With respect to the foot disability claim, the record includes three medical opinions: one from a VA examiner and two from private physicians.  Unfortunately none of the opinions is completely adequate for decision purposes, and remand is needed.  First, Dr. LAA provided a positive opinion but did not explain the basis or provide any rationale.  His opinion is inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Next, Dr. ED gave a positive opinion and stated that the Veteran "mentioned that flight surgeons had noted that [he] had flat feet on several physicals."  This is a mischaracterization of the evidence.  The Veteran's service treatment records do not show any diagnosis or note of flat feet in service.  As Dr. ED relied on inaccurate information, his opinion is not probative or adequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Finally, the VA examiner gave a negative opinion but did not discuss the Veteran's reports of onset in service or continuous foot problems and instead relied on a lack of treatment in service.  The examiner was also not able to consider the Veteran's hearing testimony that was made after the examination.  An addendum opinion is needed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the January 2015 examiner to provide an addendum opinion on the foot claim.  The examiner should address the following:

a. Are any current foot disabilities related to service or did they have their onset in service?

Please consider any current foot diagnoses including plantar fasciitis, metatarsalgia, and/or pes planus.  Please also consider the Veteran's reports that his feet started bothering him in service and he continued to have problems.  

Any conclusions should include supporting rationale.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


